Title: From Benjamin Franklin to William Strahan, 29 July 1783
From: Franklin, Benjamin
To: Strahan, William


          
            My dear old Friend,
            Passy, July 29. 1783.
          
          Whom I shall probably never have the Pleasure of seeing again: You some time since
            recommended Miss Beckwith to me; I in consequence recommended her to my Children in
              Philadelphia: the enclos’d will give
            you some Information of her present Situation. I hope you & yours continue well, as does
            Your affectionate Friend & humble Servant
          
            B Franklin
            
            Wm Strahan Esqr
          
         
          Addressed: To / William Strahan Esqr /
            M. P.— / London
        